Opinion issued February 27, 2003


     







In The
Court of Appeals
For The
First District of Texas




NO. 01-02-00444-CV




HOUSTON LAND & CATTLE CO., L.C., Appellant

V.

HARRIS COUNTY APPRAISAL DISTRICT AND HARRIS COUNTY
APPRAISAL BOARD, Appellees




On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2000-48442




MEMORANDUM  OPINION

          This is a property tax case.  Appellant, Houston Land & Cattle Co., L.C.
(HL&C), appeals a take-nothing judgment rendered in favor of appellees, Harris
County Appraisal District (the district) and Harris County Appraisal Review Board
(the review board) on HL&C’s suit for judicial review of a board decision rejecting
HL&C’s challenge to a property-tax valuation.
  Trial was to the court, which filed
original and supplemental findings of fact and conclusions of law.  HL&C’s sole
issue on appeal challenges the validity of past increases in the appraised value of
property HL&C once owned and has since sold.  We affirm.
Background
          The property at issue is located at 8702 Millet and consists of lots one, two,
three, four, and five of Block Four in the replat of the Shermandale Addition in Harris
County.  HL&C purchased the property from Gerry Safford for $8,000 on August 27,
1999, with knowledge that property taxes on the property were delinquent.  It is
undisputed that the appraised values of the property had increased after 1981.  After
purchasing the property in 1999, HL&C notified the district that tax statements had
not been sent to the correct owners in the years before HL&C purchased the property
from Safford.  
          On April 27, 2000, the district issued two notices of appraised value for year
2000 property taxes to HL&C.  One notice reported an appraisal value of $7,000 for
a portion of the property; another notice reported an appraisal value of $27,070 for
the remainder of the property.  HL&C timely filed formal protests to both notices to
assert the following challenges:  (1) valuation over market value; (2) valuation
unequal compared to other properties; and (3) failure to send required notice of
appraised value for the years 1980 through 1999.  
          The district replied to HL&C in a letter dated May 22, 2000.  This letter
addressed the protest based on lack of notice for the years 1980 through 1999 by (1)
listing the pertinent deadlines for filing protests of valuation in each of the years from
1980 through 1999 and (2) rejecting the protest because it was filed after each of
those deadlines had passed.  In August 2000, the board notified HL&C that the year
2000 valuation of the property had been reduced as follows:  the portion initially
valued at $7,000 had been reduced to $6,250, and the portion initially valued at
$27,070 had been reduced to $15,000.  
          HL&C sold lots four and five in either 1999 or 2000 for an undisclosed amount
and sold lots one, two, and three for $21,000 in November 2000, while this lawsuit
was pending.  
          HL&C sought judicial review of the board’s determination in this cause to
challenge its liability for delinquent property taxes and penalties for the years 1979
to the present.  HL&C maintained the taxes and penalties due for those years were
unenforceable, and the increase in appraised value of the property during those years
was void, because HL&C had neither notice of the increase in appraisal values, nor
notice of delinquent taxes, penalties, and interest.  At trial, HL&C abandoned its
challenge to valuation of the property for the year 2000.  
Validity of Appraised Value for Years before HL&C’s Ownership
          HL&C’s single appellate issue questions the validity of the appraised value as
to HL&C.  HL&C contends the appraised values of the property were void due to
lack of notice to prior owners of the property and were therefore void and
unenforceable against HL&C. This issue challenges the trial court’s sole conclusion
of law, which states, “The increases in appraised value regarding the property in
question are valid and enforceable.”  We review a trial court’s conclusions of law
after a bench trial de novo to determine their correctness from the facts found.  Butler
v. Arrow Mirror & Glass, Inc., 51 S.W.3d 787, 792 (Tex. App.—Houston [1st Dist.]
2001, no pet.)
          All taxable property is appraised annually at its market value as of January 1
of each tax year.  Tex. Tax Code Ann. § 23.01(a) (Vernon 2001).  If the appraised
value of the property is greater than in the preceding year, the appraisal district must
provide the owner of the property written notice of the increase by May 15 of that
year or as soon thereafter as practicable.  Tex. Tax Code Ann. § 25.19(a)(1) (Vernon
2001).  Property owners have the right to protest the change in appraised value and
must file their protests no later than June 1 or 30 days after the notice of appraisal is
delivered to the owner, whichever is later.  Tex. Tax Code Ann. §§ 41.41(a)(1),
41.44(a)(1) (Vernon 2001). 
          Although HL&C did not own the property in the years for which it challenges
the property’s appraised value, HL&C contends it may assert that former owners
never received the notice now required by section 25.19(a)(1) of the Tax Code and,
on that basis, claims the increases were (1) void as to the prior owners and (2)
therefore unenforceable against HL&C as successor to those owners. 
          The Tax Code provides the exclusive remedy for adjudication of property tax
protests.  See Tex. Tax Code Ann. § 42.09 (Vernon 2001).  As addressed above,
chapter 25 of the Tax Code requires appraisal districts to timely notify “the property
owner” of any increase in appraisal valuation and also authorizes a timely protest by
“the property owner.”  Tex. Tax Code Ann. §§ 25.19(a)(1), 41.41(a)(1); see also
Tex. Tax Code Ann. § 41.44 (Vernon 2001) (governing procedure for notice of
protest by “the property owner”).  
          Failure of the appraisal district to deliver notice timely to “the property owner”
will nullify any change in appraisal valuation, but only “to the extent the change is
applicable to that property owner.”  Tex. Tax Code Ann. §41.11(c) (Vernon 2001)
(emphasis added); see also Tex. Tax Code Ann. §41.411(a) (Vernon 2001)
(authorizing “property owner” to protest to the appraisal review board the failure of
the chief appraiser or the board to provide any notice to which “the property owner”
is entitled).
  Moreover, a protesting “property owner” who does not comply with the
payment requirements of section 42.08 of the Tax Code will “forfeit his right to a
final determination of his protest.”  Tex. Tax Code Ann. §41.411(c) (Vernon 2001);
see Tex. Tax Code Ann. §42.08 (a)-(b) (Vernon 2001) (governing forfeiture of
remedy of judicial review for nonpayment of taxes); Harris County Appraisal Dist.
v. Dipaola Realty, 841 S.W.2d 487, 490 (Tex. App.—Houston [1st Dist.] 1992, writ
denied) (construing section 42.08 and holding that failure to pay undisputed tax
liability required dismissal of suit for judicial review).
 
          By restricting the nullification of the change in appraisal valuation in a
particular year to changes that apply only to the owner in that year, section 41.11(c)
cuts off the rights of subsequent owners like HL&C to rely on claims of lack of notice
to prior owners.  It is undisputed that the prior owners did not timely assert their lack-of-notice protests to the appraisal valuations in the years from 1980 to 1999.  Because
it is likewise undisputed that property taxes were delinquent and that the undisputed
tax liability on the property was therefore not paid, section 41.411(c) extinguished
any rights the prior owners may have had to protest the appraisal valuation.  Having
thus forfeited any rights they may have had, the prior owners had no rights that
HL&C could assert, as successor owner, in challenging the increases in appraised
value of the property.  
          We hold that the trial court properly entered its sole conclusion of law
upholding the validity and enforceability of the increases in appraisal value of the
property as to HL&C.  We overrule HL&C’s sole issue.   
Conclusion
          We affirm the judgment of the trial court.
 
 
                                                             Elsa Alcala
                                                             Justice

Panel consists of Justices Hedges, Jennings, and Alcala.